Appeal by defendant from two judgments of the County Court, Rock-land County (Edelstein, J.) the first rendered April 1, 1982, convicting him of rape in the first degree (three counts), sodomy in the first degree, attempted sodomy in the first degree, and unlawful imprisonment in the first degree, and the second rendered April 5, 1982, convicting him of rape in the first degree and unlawful imprisonment in the first degree, upon jury verdicts, and imposing sentences.
Judgments affirmed.
Defendant timely and unequivocally asserted his right to defend himself pro se. After an extensive inquiry, the court granted his request, and appointed counsel to sit through the trial and be available to defendant when the latter sought advice. Defendant was given the opportunity to reconsider on a number of occasions, each time insisting that he wanted to represent himself.
On this record, it cannot fairly be said that the trial court erred in allowing defendant to proceed pro se (see, People v Whitted, 113 AD2d 454); in fact, a refusal to do so might have constituted reversible error (see, People v McIntyre, 36 NY2d 10, 17; People v Reason, 37 NY2d 351, 357; People v Davis, 49 NY2d 114).
Defendant’s remaining contentions have been considered and found to be without merit. Gibbons, J. P., Thompson, Brown and Fiber, JJ., concur.